Citation Nr: 0930861	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-06 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
February 12, 2008, for the service-connected residuals of a 
fracture to the left index finger.

2.  Entitlement to an evaluation in excess of 10 percent from 
February 12, 2008, for the service-connected residuals of a 
fracture to the left index finger.

3.  Entitlement to service connection for asthma, to include 
as based on Persian Gulf War service.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as based on Persian Gulf 
War service.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to 
December 1990 and from February 2003 to January 2004.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The RO, in pertinent part, 
awarded service connection for residuals of a fracture to the 
left index finger and assigned a noncompensable rating 
effective from February 2005.  The same decision also denied 
the claims for asthma and COPD.  

The Board notes that in an April 2008 rating decision, the RO 
awarded an increased 10 percent rating for the left index 
finger effective February 12, 2008; however, his claim 
remains in appellate status as he maintains an even higher 
rating is warranted.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(noting that, in a claim for an increased disability rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded).   

For the sake of clarity, the increased rating claim 
pertaining to the left index finger has been separated into 
two issues as it appears on the cover page of the instant 
decision.

In the Veteran's July 2007 VA Form 9, he requested a hearing 
before the Board to be held at his local RO.  The hearing was 
scheduled for May 2009.  Prior to the hearing, the Veteran 
withdrew his request and asked that his case be forwarded to 
the Board for appellate review.  See letter dated May 1, 
2009.  As such, there are no outstanding hearing requests of 
record.  38 C.F.R. § 20.704(e).

The claims of entitlement to service connection for asthma 
and COPD, to include as based on Persian Gulf War service, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  From the initial award of service connection, the 
Veteran's residuals of a fracture to the left index finger 
were productive of a 3/4 inch to 1 3/4  gap between the tip of 
the index finger and the palm of the hand, marked deformity 
of the middle phalanx and interphalangeal joint, and 
decreased range of motion.  

3.  At no time during the appeal period was there evidence 
that the Veteran's residuals of a fracture to the left index 
finger were productive of amputation of the index finger, 
resulting limitation of motion of other digits, or 
interference with overall function of the left hand.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating prior to 
February 12, 2008, for residuals of a fracture to the left 
index finger, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 
5216-5239 (2008).  



2. The criteria for an evaluation in excess of 10 percent 
from February 12, 
2008, for residuals of a fracture to the left index finger, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5216-5239 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

The Veteran's claim with regard to his left index finger 
arises from his disagreement with the initial disability 
evaluation assigned following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) dealing with notice required in claims 
for increased ratings.  In May 2008, the RO provided the 
Veteran with notice as required by the decision in Vazquez-
Flores.  Thereafter, the claim was readjudicated in the 
September 2008 supplemental statement of the case (SSOC).  
This letter, in conjunction with statements from the Veteran 
regarding the effects of the service-connected disability on 
daily life and employability, indicate an awareness of the 
evidence necessary to substantiate the claim for a higher 
evaluation.  Thus, no further analysis as to the adequacy of 
the notice in that regard is necessary.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
Veteran's service treatment records, post service VA medical 
records, and reports of VA examination dated between 2005 and 
2008.  The Veteran has not identified any other evidence 
which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Historically, in initiating the instant appeal, the Veteran 
disagreed with the original assignment of the noncompensable 
evaluation following the award of service connection for 
residuals of a fracture to the left index finger.   As such, 
the severity of the disability at issue is to be considered 
over the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

In an April 2008 rating decision, the RO increased the 
disabling rating to 10 percent effective from February 12, 
2008.  As the award was not made retroactive to the original 
grant of service connection and the Veteran maintains that an 
even higher rating, his claim remains in appellate status.  
AB,  6 Vet. App. At 38.

The Veteran's residuals of a fracture to the left index 
finger was assigned a noncompensable rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5229, prior to February 12, 2008.  
Under this code section, a noncompensable rating is assigned 
for limitation of motion of the index or long finger with a 
gap of less than one inch between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or with extension limited by 
more than 30 degrees.  38 C.F.R. § 4.71a.

From February 12, 2008, the Veteran's left index finger was 
assigned the maximum 10 percent rating for limitation of 
motion of the index or long finger with a gap of inch or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible or 
with extension limited by more than 30 degrees.  Id. 

The Veteran contends that he is entitled to an initial 
compensable rating prior to February 12, 2008, and in excess 
of 10 percent thereafter, for symptoms to include daily pain, 
stiffness, and limited motion.  Having carefully considered 
all the evidence of record in light of the pertinent laws and 
regulations, the Board finds that the evidence of record more 
nearly approximates the criteria for an initial 10 percent 
rating for the entire appeal period, and no higher, for 
residuals of a fracture to the left index finger.  38 C.F.R. 
§ 4.7.

The pertinent evidence is as follows.  Upon VA examination in 
April 2005, the Veteran complained of left hand pain mostly 
in the knuckles.  Physical examination of the left index 
finger showed 70 degrees of active and 80 degrees of passive 
range of motion in the metacarpal phalangeal (MCP) joint.  
Repetitive range of motion increased flexion to 90 degrees, 
with only mild discomfort after the third repetition.  There 
was marked deformity in the middle phalanx and 
interphalangeal (IP) joint of the index finger.  There was 
tenderness to touch at the proximal interphalangeal (PIP) 
joint.  

Range of motion of the PIP joint was -15 degrees in 
extension, 70 degrees in flexion actively and 10 degrees 
lagging in extension.  Passively the Veteran had 80 degrees 
of flexion with mild to moderate discomfort.  The distal 
interphalangeal (DIP) joint range of motion was 5 degrees.  
Passively it was 15 degrees and he did not offer any 
complaints.  Repetitive range of motion increased DIP joint 
flexion to 30 degrees.  Extension was zero degrees.  

Range of motion of the thumb, third, fourth, and fifth 
fingers in flexion and extension was normal in all joints.  
Opposition of the thumb to the rest of the fingers was 
normal.  Finkelstein's test was negative.  Tips of the 
fingers were able to reach proximal to the proximal 
horizontal crease except the index finger where there was a 3/4 
inch gap between the tip of the index finger and the palm of 
the hand.  Abduction and adduction strength of all fingers 
was normal.  Sensory examination was intact. Grip strength of 
the left hand was good plus.   

Upon VA examination in February 2008, the Veteran again 
reported daily pain.  He reported weekly flare-ups in the 
winter months.  The MCP joint range of motion was normal in 
all fingers except the left index finger, which demonstrated 
anklyosis and 70 degrees actively and passively range of 
motion.  Repetitive range of motion did not increase flexion.  
Pain was evident in the repetitions.  There was marked 
deformity in the middle phalanx and IP joint, which was 
tender to touch at the PIP joint.  

Range of motion was -10 degrees in extension at the PIP joint 
and 70 degrees in flexion both actively and passively with 
mild to moderate discomfort.  DIP joint active range of 
motion remained at only 5 degrees.  Passively it was 5 
degrees as well, pain was not reported.  Repetitive range of 
motion increased DIP joint flexion to 30 degrees.  Extension 
was zero degrees.  There were no complaints of pain.  

Range of motion of the thumb, third, fourth, and fifth 
fingers in flexion and extension at the MCP, PIP and DIP 
joints were normal, which was similar to the prior exam.  
Opposition of the thumb to the rest of the fingers was 
normal.  Tips of the fingers were able to reach proximal to 
the proximal horizontal crease except the index finger where 
there was a 13/4 inch gap between the tip of the index finger 
and the palm of the hand.  Abduction and adduction strength 
of all fingers was normal.  Sensory examination was intact.  
Grip strength of the left hand and index finger was 4+/5 due 
to the weakness in the left index finger. 

Based on the evidence delineated above, it is clear that the 
Veteran's residuals of a fracture to the left index finger 
were productive of marked deformity in the middle phalanx and 
IP joint of the index finger, as well as tenderness to touch 
at the PIP joint, upon VA examinations in 2005 and 2008.  
Both examinations also contained similar range of motion 
findings and complaints of pain.  The only difference between 
the objective findings is the gap between the tip of the 
index finger and the palm of the hand.  

While it is true the gap varied by an inch between these 
reports, when the Board takes into consideration the totality 
of the circumstances, which includes reports of pain during 
the entire appeal period and very little variance in the 
range of motion studies, the Board finds that the overall 
disability picture is more consistent with an initial 10 
percent rating.  However, at no time was there evidence of 
amputation of the index finger, resulting limitation of 
motion of other digits, or interference with overall function 
of the left hand to warrant a rating in excess of 10 percent.  
38 C.F.R. § 4.71a.  

In light of the Veteran's complaints of pain experienced in 
his index finger, functional loss due to flare-ups, pain, 
fatigability, incoordination, pain on movement, and weakness, 
were considered and are reflected in the increased rating 
prior to February 12, 2008, as well as the current 10 percent 
rating thereafter.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  While there were 
complaints of pain with motion testing, there was no evidence 
of fatigability, incoordination, or weakness.  Despite 
reports of weekly flare-ups of pain in 2008, the Veteran did 
not provide any specific examples as to additional limitation 
of function.   

Despite findings of degenerative changes of the IP joint of 
the second finger upon x-ray studies, there was no evidence 
of involvement of two or more major joints or two or more 
minor joint groups with occasional incapacitating 
exacerbations to warrant a 20 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, for degenerative arthritis. 

In sum, an initial 10 percent rating is warranted for the 
entire appeal period, and no higher, as this is the maximum 
schedular rating for limitation of motion of the index 
finger.  38 C.F.R. § 4.97a; see Fenderson, 12 Vet. App. at 
126.  Should the Veteran's disability picture change in the 
future, he may be assigned a higher rating.  See 38 C.F.R. 
§ 4.1.  

In the present case, the evidence does not reflect that the 
Veteran's residuals of a fracture to the left index finger, 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial 10 percent rating prior to February 
12, 2008, for residuals of a fracture to the left index 
finger is granted subject to the controlling regulations 
governing monetary awards.

Entitlement to an evaluation in excess of 10 percent from 
February 12, 2008, for residuals of a fracture to the left 
index finger is denied.


REMAND

The Veteran has also filed claims of entitlement to service 
connection for asthma and COPD, to include as a result of 
Persian Gulf War service.  A preliminary review of the record 
discloses a need for further development prior to final 
appellate review. 

The Board remands these matters in order for the RO to notify 
the Veteran of his right to support his claims for service 
connection by submitting alternate sources of evidence due to 
the unavailability of service records.  A portion of the 
Veteran's service treatment records (between February 2003 
and January 2004) have been determined to be unavailable for 
review (See Formal Finding on the Unavailability of Service 
Records, dated January 6, 2005). 

When, through no fault of the Veteran, records under the 
control of the Government are unavailable, the duty to assist 
is heightened.  Dixon v. Derwinski, 3 Vet.App. 261, 263 
(1992).  VA's duty then requires that VA advise the Veteran 
of his right to support his claim by submitting alternate 
sources of evidence, including service medical or personnel 
statements, or lay evidence, such as "buddy" affidavits or 
statements. Id.  The Board notes that in a February 2005 
statement, the Veteran indicated that he removed his medical 
file from his Reserve unit and he was submitting a complete 
copy of such; however, it is not clear from the copies 
provided that the records were in fact complete.  In addition 
to notifying the Veteran of the alternative sources of 
evidence, the RO should verify whether the Veteran submitted 
a complete copy of records in his possession.

A Remand is also necessary in order to obtain a copy of the 
Veteran's medical records from his first period of service 
between 1986 and 1990.  While dental records were received 
from the Records Medical Center (RMC) in August 2004, there 
appears to be records missing, to include the enlistment 
examination for the first period of service and general 
treatment records for the period between 1986 and 1990.  Such 
must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).

The Board finally remands these matters for a VA examination.  
In this respect, that VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Veteran claims that he currently suffers from asthma and 
COPD as a result of his Persian Gulf War service.  
Specifically, he contends that he was exposed to diesel 
fumes, raw fuel fumes, burning waste, and silt storms.  

VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability under 38 C.F.R. § 3.317.  VA shall also pay 
compensation for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Here, a report of medical history dated in December 2003, 
while the Veteran was on active duty, shows he complained of 
shortness of breath and wheezing.  An examiner indicated that 
the symptoms were related to bronchitis.  An undated post 
deployment report of medical history reveals the Veteran 
complained of difficulty breathing both during and after 
deployment.  Post-service, the Veteran was diagnosed with 
asthma and COPD, mixed type, in July 2004.  The treatment 
provider noted the Veteran complained of wheezing after his 
deployment to Iraq.  

Based on the aforementioned, as all the criteria under 
McClendon are met, the Board must remand this matter to the 
RO, via the AMC, for additional development.  The examiner is 
asked to address the specific questions set forth in the 
numbered paragraphs below. 

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center or any other 
record depository in order to obtain a 
complete copy of the Veteran's active 
duty service treatment records dated 
between December 1986 and December 1990.  
All efforts to obtain these records 
should be clearly documented in the 
claims file.   

2.  The RO should contact the Veteran and 
inquire as to whether he submitted a 
complete copy of any service treatment 
records in his possession for the period 
of active duty service dated between 
February 2003 and January 2004.  The 
Veteran's response must be clearly 
documented in the claims file.

3.   The RO should advise the Veteran of 
his opportunity to submit alternate 
sources of evidence, other than service 
treatment records dated between February 
2003 and January 2004, in support of his 
claims for entitlement to service 
connection asthma and COPD.  Such notice, 
and any response thereto, must be clearly 
documented in the claims file.


Such alternate forms of evidence include, 
but are not limited to, letters to and 
from the Veteran during or after military 
service detailing events as to the 
disability; letters of commendation or 
appreciation for his military service in 
performing the duties which he claims 
caused his injury; accounts, statements, 
and letters from his family, friends, 
acquaintances, and coworkers, detailing 
each respective writer's recollection of 
the development of the Veteran's injury; 
post-service physical examinations; 
employment examinations; insurance 
claims; and any other material that would 
indicate that the Veteran was exposed to 
the environmental hazards he has 
described, that such exposure could 
result in the respiratory diseases 
currently claimed by the Veteran, and 
that the Veteran sustained his 
disabilities of asthma and COPD during 
his time in service.  

4.  The RO should obtain any ongoing 
treatment records of the Veteran from the 
Coatesville VA Medical Center dated after 
April 2008.  All efforts to obtain these 
records should be clearly documented in 
the claims file.   

5.  After any additional service 
treatment and VA outpatient medical 
records have been obtained and 
incorporated in the claims file, the 
Veteran should undergo a VA respiratory 
examination for purposes of determining 
the current nature, extent and etiology 
of the claimed disabilities involving 
asthma and COPD. Prior to the 
examination, the claims folder must be 
made available to the examiner for 
review.  A notation to the effect that 
this record review took place must be 
included in the report of the 
examiner(s).  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached in the examination report.  

The examiner, based on the medical 
findings and a review of the claims 
folder, to specifically include the 
December 2003 and undated post-deployment 
medical history reports, and other 
pertinent medical records, should offer 
an opinion as to following question:  
whether any currently diagnosed asthma 
and COPD are at least as likely as not 
related to the Veteran's period of 
service on any basis, to include exposure 
to diesel fumes, raw fuel fumes, burning 
waste, and silt storms during the 
Veteran's Gulf War service.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her  claim.  38 C.F.R. 
§ 3.655. 

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case.  The Veteran should be afforded an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


